Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2008. o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period to Commission File Number 0-51533 SuperDirectories, Inc. (Exact name of small Business Issuer as specified in its charter) Delaware 14-1817301 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 5337 Route 374 Merrill, NY (Address of principal corporate offices) (Postal or Zip Code) Registrants telephone number, including area code: (518) 425-0320 N/A Former name, former address and former fiscal year, if changed since last report Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 158,665,768 Transitional Small Business Disclosure Format (Check one): o Yesx No SuperDirectories, Inc. Contents Page PART 1  FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheet 1 Statements of Operations 2 Statements of Stockholders Equity 3 Statements of Cash Flows 4 Notes to Financial Statements 5-12 Item 2. Managements Discussion and Analysis of Financial Condition or Plan of Operation 13-18 Item 3. Controls and Procedures 19 PART II  Other Information 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Submission of Matters to Shareholders 20 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 21 Signatures 22 SuperDirectories, Inc. (A Development Stage Company) Balance Sheet June 30, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ Prepaid expenses and other assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Office equipment Less accumulated depreciation ) TOTAL PROPERTY AND EQUIPMENT TRADE NAME, NET TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY STOCKHOLDERS' EQUITY Capital stock, par value $.01 per share, 200,000,000 shares authorized. 158,759,684 shares issued and outstanding Additional paid in capital Accumulated loss during the developmental stage ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ The accompanying notes are an integral part of these financial statements. 1 SuperDirectories, Inc. (A Development Stage Company) Statements of Operations (UNAUDITED) November 15, 1999 Three Months Ended Nine Months Ended (Inception) June 30, June 30, to June 30, REVENUES Operating income $ - $ - $ - $ - $ - TOTAL OPERATING INCOME - EXPENSES Consultants - Legal and accounting Impaiment Loss - Product development costs Rental expense Travel expense Automobile expense Depreciation Start-Up Costs - Other taxes - Telephone Office supplies Amortization 54 54 Miscellaneous - 12 - 12 Bank fees 44 82 Penalties - Advertising - Repair and maintenance - Insurance - Training - Web consulting - TOTAL EXPENSES OTHER INCOME Other Income - - - Interest income TOTAL OTHER INCOME LOSS BEFORE INCOME TAXES ) (PROVISION) BENEFIT FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) $ ) Earnings (loss) per common share - basic Earnings (loss) per common share - diluted Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted The accompanying notes are an integral part of these financial statements. 2 SuperDirectories, Inc. (A Development Stage Company) Statements of Stockholders' Equity (UNAUDITED) Deficit Accumlated Additional During the Total Paid-In Common Common Stock Development Stockholders' Shares Amount Capital Stock Options Subscriptions Stage Equity COMMON STOCK Balance at November 15, 1999 - $ - $ - $ - $ - $ - $ - Issuance of common stock ) - - - Net loss - ) ) Balance at September 30, 2000 ) - - ) Issuance of common stock - - - Net loss - ) ) Balance at September 30, 2001 ) - - ) Issuance of common stock - - - Net loss - ) ) Balance at September 30, 2002 ) - - ) Issuance of common stock - - - Net loss - ) ) Balance at September 30, 2003 ) - - ) Issuance of common stock - - - Net loss - ) ) Balance at September 30, 2004 ) - - ) Issuance of common stock - - - Stock Based Compensation Expensed (Options valued at $.492 per share) - (Options valued at $.49 per share) - Exercise of stock options ) - - - Net loss - ) ) Balance at September 30, 2005 - ) Issuance of common stock - - - Stock Based Compensation Expensed (Options valued at $.492 per share) - Exercise of stock options ) - - - Stock Subscriptions Received - Net loss - ) ) Balance at September 30, 2006 - ) Issuance of common stock - - - Stock Subscriptions - ) - ) Net loss - ) ) Balance at September 30, 2007 - - ) Issuance of common stock - - - Repurchase and retirement of common stock ) ) ) - - - ) Net loss - ) ) Balance at June 30, 2008 $ $ $ - $ - $ ) $ The accompanying notes are an integral part of these financial statements . 3 SuperDirectories, Inc. (A Development Stage Company) Statements of Cash Flows (UNAUDITED) Nine Months Ended November 15, June 30, 1999 (Inception) to June 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Noncash Stock Compensation Expense - - Depreciation Amortization 163 Impairment Loss - - (Increase) decrease in assets: Due from Stockholder ) - - Prepaid Expenses and Other Assets ) ) ) Increase (decrease) in liabilities: Accounts payable ) Accrued expenses ) ) - NET CASH USED BY OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets ) - ) Trademarks - ) NET CASH USED IN INVESTING ACTIVITIES ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Stock subscriptions ) - - Repurchase and retirement of common stock 0 ) ) Issuance of common stock NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Stock Options Exercised $ - $ - $ The accompanying notes are an integral part of these financial statements. 4 SuperDirectories, Inc. A Development Stage Company Notes to Financial Statements Note 1  Basis of Presentation The accompanying unaudited financial statements of SuperDirectories, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and with the instructions to form 10-QSB.
